Citation Nr: 1708622	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  09-42 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for shin splints.

2.  Entitlement to service connection for a gastrointestinal disability, claimed as ulcers.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs Regional Office in Togus, Maine.  The Veteran's claims were transferred to the RO in Roanoke, Virginia prior to certification to the Board.

The issues on appeal were previously before the Board in February 2016, when they were remanded for further development.  At that time, the Board recharacterized the Veteran's service connection claim for ulcers as a claim for any gastrointestinal disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The broader scope of the Veteran's claim is reflected on the title page of this decision.

The Veteran appeared at a hearing before the undersigned in December 2015.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran does not currently have shin splints, and there is no competent evidence of record that indicates she has had shin splints at any point in the appeal period.

2.  The Veteran does not currently have a gastrointestinal disability, and there is no competent evidence of record that indicates she has had a gastrointestinal disability at any point in the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for shin splits have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for entitlement to service connection for a gastrointestinal disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran in November 2005, March 2006, September 2009, and March 2011.  No additional notice is necessary.

VA has also satisfied its duty to assist.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this claim.  VA provided examinations regarding the claims on appeal in April 2016.  In June 2016, a second VA examiner provided a second opinion after newly obtained VA treatment records were associated with the claims file.  The Board finds the examination reports are adequate to make an informed decision on the Veteran's claims because the April 2016 examiner provided an adequate rationale to support her opinions after reviewing an accurate factual history of the claimed disabilities and conducting a clinical examination of the Veteran.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Although follow-up examinations were necessary in June 2016 because new treatment records were associated with the claims file in May 2016, the June 2016 examiner determined the newly received treatment records did not contain any pertinent information regarding the claimed disabilities that warranted a change to the opinions provided in the initial April 2016 examination reports.  The Board's review of the treatment records associated with the claims file in May 2016 reveals the June 2016 examiner's assessment of the newly received VA treatment records is consistent with the evidence of record. 

There has also been substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  As noted in the introduction, the issues on appeal were remanded in February 2016 for further development.  The Board specifically directed the AOJ to obtain outstanding 2007 treatment records from the VA outpatient clinic in Hagerstown, Maryland; to assist the Veteran with obtaining any other potentially outstanding non-VA treatment records; and to schedule VA examinations regarding the claims that are the subject of this appeal.  In March 2016, the AOJ contacted the Veteran regarding its efforts to obtain the records from 2007 and informed her that it was having difficulty locating records from an outpatient clinic in Hagerstown; the Veteran informed the AOJ that she was actually seen at the VA Medical Center in Martinsburg, West Virginia in 2007, as opposed to the outpatient clinic in Hagerstown.  In May 2016, the AOJ associated 2007 treatment records from the Martinsburg VAMC with the claims file.  The AOJ also sent development letters to the Veteran in March and May 2016 asking her to identify any potentially outstanding non-VA treatment records.  The Veteran has not identified any outstanding non-VA treatment records.  As previously noted, VA provided adequate examinations in April and June 2016.  Thus, the AOJ has completed all the additional development directed by the Board.

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

When there is an approximate balance of positive and negative evidence regarding any material issue, reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Here, the Veteran seeks entitlement to service connection for shin splints and a gastrointestinal disability.  Although service treatment records show she was treated for bilateral lower extremity and gastrointestinal issues during service, the record does not establish that she currently has shin splints or a gastrointestinal disability.

The Veteran was initially provided examinations regarding the issues on appeal in April 2016.  The April 2016 examiner determined the Veteran does not currently have shin splints or a gastrointestinal disability.  The April 2016 VA examiner considered the Veteran's lay assertions regarding the claimed disabilities, as well as the history of bilateral lower extremity and gastrointestinal issues noted in service treatment issues, prior to providing her opinion regarding the lack of a current disability.

With respect to shin splints, the April 2016 examiner noted the Veteran does not have pain in the anterior shins even though she walks approximately 1.5 miles per day.  The April 2016 examiner further noted physical examination showed no objective evidence of shin tenderness or pain, even after applying pressure to the shins.  The April 2016 examiner acknowledged the Veteran has intermittent numbness in both lower extremities and tenderness to palpitation over the medial fat pad of the knee bilaterally, but explained this symptomatology is consistent with diagnoses of neuropathy and fibromyalgia, conditions for which the Veteran is already entitled to service connection.  The April 2016 examiner ultimately concluded the Veteran does not meet the diagnostic criteria for shin splints with no pathology for the claimed condition found on examination.  The Board notes post-service treatment records, to include those from the Martinsburg VAMC, do not include any evidence the Veteran has been treated for shin splints, contrary to the Veteran's lay assertions during the December 2015 hearing.  The 2007 records from the Martinsburg VAMC were reviewed by a second examiner in June 2016, and she determined there was no information included in the newly obtained records that warranted a change in the prior opinion.  Thus, the Board finds the probative value of the April 2016 examiner's opinion outweighs the Veteran's lay assertions regarding the presence of shin splints.

The April 2016 VA examiner also determined the Veteran does not have a current gastrointestinal disability.  The April 2016 VA examiner noted the Veteran's subjective reports of intermittent "throat gurgling," "a burning sensation in the stomach," and "burping" after eating "fatty food," as well as her reports of taking 150 mg Zantac three to four times per week to treat these symptoms at the recommendation of treating physician.  However, the April 2016 VA examiner explained that no pathology for an underlying disability was shown on examination or noted in treatment records.  The April 2016 VA examiner further explained there was no indication that the Veteran has been diagnosed as having a gastrointestinal disability since separating from service.  As with the claim for shin splints, a second examiner reviewed 2007 records from the Martinsburg VAMC in June 2016 to determine whether they provide any indication of a gastrointestinal disability.  The June 2016 examiner confirmed the prior opinion regarding the lack of a current disability and noted there was nothing in the newly obtained records that warranted a change in rationale from the previously provided opinion.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  While the Veteran is competent to report observable symptomatology, she does not possess the skill or expertise to diagnose medical conditions such as shin splints or a gastrointestinal disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The competent medical evidence of record indicates she does not currently have the claimed disabilities.  As the preponderance of the evidence shows there is not a disability with respect to either claim on appeal, the benefit-of-the-doubt doctrine does not apply, and the Veteran's claims of entitlement to service connection for shin splints and a gastrointestinal disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).










(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for shin splints is denied.

Entitlement to service connection for a gastrointestinal disability is denied.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


